

116 HR 1822 IH: Polar Security Cutter Acquisition Act of 2019
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1822IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Gibbs introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide acquisition requirements for Coast Guard Polar Security Cutters, and for other purposes.
	
 1.Short titleThis Act may be cited as the Polar Security Cutter Acquisition Act of 2019. 2.Polar security cutter acquisition requirements (a)Coast Guard and Maritime Transportation Act of 2012Section 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213) is amended by—
 (1)redesignating subsection (c) as subsection (d); and (2)inserting after subsection (b) the following:
					
						(c)Acquisition requirements
 (1)In generalSubject to the availability of appropriations, in acquiring any polar icebreaker, except for an icebreaker authorized under the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), the Commandant of the Coast Guard shall—
 (A)limit military specifications for such vessel to armament, aviation capabilities, communications equipment, and navigation equipment, as described in the letter report, unless funding is provided from other than appropriations for the Department of Homeland Security;
 (B)ensure specifications and key drawings are complete before awarding the contract for construction; (C)ensure detail design of the vessel is complete before the start of construction;
 (D)to the extent practicable, use the block-buy contract authority provided under section 1137 of title 14, United States Code; and
 (E)ensure all icebreaker hulls are science ready and icebreaker hull number four is science capable, as described in the letter report.
 (2)DefinitionIn this subsection, the term letter report means the National Academies of Sciences, Engineering, and Medicine’s Committee on Polar Icebreaker Cost Assessment letter report entitled Acquisition and Operation of Polar Icebreakers: Fulfilling the Nation’s Needs and dated July 11, 2017..
				(b)Technical correction
 (1)CorrectionSection 207(a)(6) of the Coast Guard Authorization Act of 2015 (Public Law 114–120) is amended by striking in subsection (d) ( and inserting in subsection (e) (.
 (2)Effective dateThe amendment made by paragraph (1) shall be effective upon the enactment of such Act. 